Nationwide Life Insurance Company ·Nationwide Variable Account – 9 Prospectus supplement dated June 24, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. On or about July 30, 2010 the following underlying mutual funds have changed their subadviser as indicated below: Underlying Mutual Fund Old Subadviser New Subadviser Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class II Deutsche Investment Management America Inc. The Boston Company Asset Management, LLC Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class I Goldman Sachs Asset Management, L.P. Winslow Capital Management, Inc. Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Growth Fund: Class II Goldman Sachs Asset Management, L.P. Winslow Capital Management, Inc.
